Case 6:17-cv-00424-MC   Document 44-5   Filed 11/13/18   Page 1 of 60




                        James Antonini


              McGowan v Stutesman, et al.


                        June 13th, 2018




          CC REPORTING AND VIDEOCONFERENCING
                     172 East 8th Ave
                    Eugene, OR 97401
                      541-485-0111
                   www.ccreporting.com




                                                                  Exhibit 5
                                                               Page 1 of 60
Case 6:17-cv-00424-MC   Document 44-5 Filed 11/13/18   Page 2 of 60
                         James Antonini
                                                                            1


          IN THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF OREGON

                        EUGENE DIVISION


RONDA MCGOWAN, Personal       )
Representative for Estate of  )
Brian Babb, LEE BABB, CONNOR  )
BABB, by and through Guardian )
ad litem, STEPHANIE WOODCOOK, )
KAYLEE BABB,                  )
                              )
          Plaintiffs,         )
     v.                       ) No. 6:17-cv-00424-TC
                              )
WILL STUTESMAN, OFFICER GROSE,)
OFFICER PIESKE, SGT. MCALPINE,)
CITY OF EUGENE, a municipal   )
subdivision of the State of   )
Oregon, JANE DOE CALL TAKER, )
John and Jane Does 1-10,      )
                              )
          Defendants.         )




                DEPOSITION OF JAMES ANTONINI

                         June 13, 2018

                            Wednesday

                             11:25 A.M.



            THE DEPOSITION OF JAMES ANTONINI was taken

at CC Reporting & Videoconferencing, 172 East 8th

Avenue, Eugene, Oregon, before Christine Oljace,

CSR, RPR, CRC, Certified Shorthand Reporter in and

for the State of Oregon.


                         ccreporting.com
                                                                Exhibit 5
                                                             Page 2 of 60
     Case 6:17-cv-00424-MC   Document 44-5 Filed 11/13/18   Page 3 of 60
                              James Antonini
                                                                                 2


1                               APPEARANCES

2

3    For the Plaintiffs:

4         MS. MICHELLE R. BURROWS
          420 SW Washington, Suite 300
5         Portland, Oregon 97204
          503/241-1955
6         michelle.r.burrows@gmail.com

7

8    For the Defendants:

9         ROBERT FRANZ, JR. LAW OFFICES
          730 B Street
10        Springfield, Oregon 97477-4720
          541/741-8220
11        BY: MR. ROBERT FRANZ, JR.
          rfranz@franzlaw.comcastbiz.net
12

13

14   Also Present:

15        STEPHANIE WOODCOOK

16        JAMIE IBOA

17

18   Reported by:

19        CHRISTINE OLJACE, CSR-RPR

20        CC REPORTING & VIDEOCONFERENCING

21        EUGENE             541/485-0111

22

23

24

25


                              ccreporting.com
                                                                     Exhibit 5
                                                                  Page 3 of 60
     Case 6:17-cv-00424-MC   Document 44-5 Filed 11/13/18   Page 4 of 60
                              James Antonini
                                                                                 3


1

2                                 INDEX

3

4    WITNESS.........................................PAGE

5    JAMES ANTONINI

6           BY MR. FRANZ                                                    4

 7          BY MS. BURROWS                                                 28

 8

 9

10   EXHIBITS:     NONE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                              ccreporting.com
                                                                     Exhibit 5
                                                                  Page 4 of 60
     Case 6:17-cv-00424-MC   Document 44-5 Filed 11/13/18   Page 5 of 60
                              James Antonini
                                                                                 4


 1                            JAMES ANTONINI,

 2   having been first duly sworn to testify the truth,

 3   the whole truth, and nothing but the truth, was

 4   examined and testified as follows:

 5

 6                              EXAMINATION

 7   BY MR. FRANZ:

 8        Q.      For the record, will you please state your

 9   full name?

10        A.      James Robert Antonini.

11        Q.      Mr. Antonini, have you ever had your

12   deposition taken before where you have had a court

13   reporter?

14        A.      No court reporter.

15        Q.      Okay.      What we are going to do here is you

16   are under oath to tell the truth, so we are going to

17   ask you some questions about your relationship with

18   Mr. Babb and that day of the incident.

19                The court reporter will take down each

20   question and each answer.           It will then be

21   transcribed in a booklet, 8 1/2 by 11.                 When the

22   deposition is over, you have a chance to read the

23   transcript and then make any corrections.                 At the

24   end of the deposition there will be a -- there will

25   be a page, a correction page.


                              ccreporting.com
                                                                     Exhibit 5
                                                                  Page 5 of 60
     Case 6:17-cv-00424-MC   Document 44-5 Filed 11/13/18   Page 6 of 60
                              James Antonini
                                                                                 5


 1        A.      Uh-huh.

 2        Q.      So we are going to mail that deposition to

 3   you with a correction page.            So if you said the word

 4   "to" and the court reporter wrote down t-o but you

 5   meant t-w-o, you would just make that change on the

 6   back of the page.         When you get the deposition sent

 7   to you, go ahead and keep the deposition.                 I will

 8   furnish that copy to you.           But the correction page,

 9   if there are any corrections, send it back to the

10   court reporter.         If there are no corrections, just

11   sign the page there is no corrections, and send it

12   back to the court reporter.

13                So what address can she mail the

14   deposition to?

15        A.      195 East Anchor, Santa Clara, 97404.

16        Q.      Is that your current residence?

17        A.      Yes, sir.

18        Q.      Back in 2015, prior to the death of

19   Mr. Babb, what was your cell phone number?

20        A.      Same as it is now.

21        Q.      Okay.      And what is that?

22        A.      (503)449-3218.

23        Q.      Okay.      Could you tell us a little bit

24   about -- just a brief background so we kind of know

25   who you are?      High school graduate?


                              ccreporting.com
                                                                     Exhibit 5
                                                                  Page 6 of 60
     Case 6:17-cv-00424-MC   Document 44-5 Filed 11/13/18   Page 7 of 60
                              James Antonini
                                                                                 6


1           A.    Yes.

2           Q.    From where?

3           A.    Churchill.

4           Q.    Okay.      And then what did you do after high

5    school?

6           A.    Navy.      And then -- how much detail do you

7    want?

8           Q.    Yeah.      I will step you through it.

9                 Where were you in the -- did you go right

10   from high school to the Navy?

11          A.    I did.      I got hurt, though, and so I came

12   out early as a medical discharge.

13          Q.    Okay.      So did you go right out of high

14   school?

15          A.    Yes.

16          Q.    Where were you stationed?

17          A.    Florida.

18          Q.    How long were you in?

19          A.    A year and a half.

20          Q.    Okay.      And then -- okay.       After your

21   discharge, generally speaking -- how old are you

22   now?

23          A.    47.

24          Q.    Okay.      So generally speaking -- well, what

25   do you do now for a living?


                              ccreporting.com
                                                                     Exhibit 5
                                                                  Page 7 of 60
     Case 6:17-cv-00424-MC   Document 44-5 Filed 11/13/18   Page 8 of 60
                              James Antonini
                                                                                 7


 1        A.      Work for Veteran Affairs.

 2        Q.      And when you were living with Mr. Babb,

 3   you had a construction company?

 4        A.      Yes, sir.

 5        Q.      So just between Navy -- real brief, was it

 6   just construction work --

 7        A.      No.

 8        Q.      -- off and on?

 9        A.      I worked for UPS for eight years in

10   management.        Then started construction.

11        Q.      Okay.      So UPS, the delivery?

12        A.      Yes.

13        Q.      Is it true if they break a mirror they get

14   fired?

15        A.      Not that I am aware of.

16        Q.      I heard that if the driver breaks a

17   mirror, he gets fired.

18                       MR. FRANZ:     Have you ever heard that?

19                       MS. IBOA:    No.

20   BY MR. FRANZ:

21        Q.      So that is not true?

22        A.      Not to my knowledge.

23        Q.      Did you ever have to be a driver?

24        A.      No, sir.

25        Q.      Okay.      So UPS management.       And anything


                              ccreporting.com
                                                                     Exhibit 5
                                                                  Page 8 of 60
     Case 6:17-cv-00424-MC   Document 44-5 Filed 11/13/18   Page 9 of 60
                              James Antonini
                                                                                 8


 1   else of significance?

 2        A.      Nothing of significance.

 3        Q.      Okay.      So then when did you first meet

 4   Mr. Babb, Brian Babb?

 5        A.      I think my first acquaintance with him was

 6   probably in I would say the '90s, like maybe early

 7   '90s, mid '90s.

 8        Q.      And so how did you happen to meet him?

 9        A.      Construction.       I did just a short stint of

10   just -- he worked for Morse Brothers and I worked

11   for Morse Brothers -- or he was associated with

12   Morse Brothers, and that is where we became

13   acquainted.

14        Q.      Now, is he any relationship to the

15   other -- what is it?         Eugene Sand & Gravel?

16                     MR. FRANZ:       What is the Babb family?

17                     MS. WOODCOOK:        Delta Sand & Gravel.

18   BY MR. FRANZ:

19        Q.      So did you ever work for Delta Sand &

20   Gravel?

21        A.      No, sir.

22        Q.      Okay.      So then after you first met him,

23   what -- when did you first move in with him?

24        A.      Well, it was many years later.             I think it

25   was in two thousand -- I don't know exactly, but I


                              ccreporting.com
                                                                     Exhibit 5
                                                                  Page 9 of 60
     Case 6:17-cv-00424-MC    Document 44-5 Filed 11/13/18   Page 10 of 60
                               James Antonini
                                                                                  9


 1    am going to guess it was probably two thousand --

 2    two thousand -- well, he was -- probably 2013 maybe,

 3    '12.

 4           Q.     Okay.     And had you known -- how good --

 5    how would you describe your relationship prior to

 6    moving in with him for that?

 7           A.     Just spotty, off and on.          We just always

 8    had a lot of things in common, so we just had kind

 9    of some connections.

10           Q.     Then how was it you moved in with him?

11           A.     We reacquainted.        And I was, I think, in

12    the process of moving to Eugene from Portland, and

13    it just worked out that I stayed with him for a

14    while.      And then it just turned into a couple years,

15    I think.

16           Q.     And was that the same house -- what is the

17    address of the house that you lived with him?

18           A.     Devos.     I can't remember the number.

19           Q.     No.     That is fine.

20                  And then did you always have the same

21    bedroom?

22           A.     I had my own bedroom, yeah.

23           Q.     Yeah, but at the same location?

24           A.     Yes, sir.

25           Q.     So I am not good at north and south, but


                                ccreporting.com
                                                                      Exhibit 5
                                                                  Page 10 of 60
     Case 6:17-cv-00424-MC   Document 44-5 Filed 11/13/18   Page 11 of 60
                              James Antonini
                                                                                 10


 1    if I am standing at the front door of the house,

 2    what bedroom did you have?

 3         A.      It would be on the south side.

 4         Q.      So is that left-hand side?

 5         A.      Yes, sir.

 6         Q.      And the door -- I can picture the door.

 7    Is there a bed -- is your bedroom right above the

 8    door or a little bit to the left as I'm facing the

 9    door?

10         A.      It would be to the south.

11         Q.      A little bit to the left?

12         A.      Yes, sir.

13         Q.      And then where was the bedroom of Brian

14    Babb?

15         A.      To the north.

16         Q.      Same side of the house?          Front side of the

17    house?

18         A.      No.     Same side, north and south side of

19    the east side.

20         Q.      So was his -- how many bedrooms were in

21    the house?

22         A.      Let's see.      One, two, three.

23         Q.      Are the bedrooms all upstairs?

24         A.      Yes, sir.

25         Q.      Okay.     So when you moved in, you said you


                               ccreporting.com
                                                                     Exhibit 5
                                                                 Page 11 of 60
     Case 6:17-cv-00424-MC   Document 44-5 Filed 11/13/18   Page 12 of 60
                              James Antonini
                                                                                 11


 1    thought it was 2013?

 2         A.      Roughly.     Maybe '14.       I can't -- I

 3    honestly can't recall --

 4         Q.      Okay.

 5         A.      -- exact.

 6         Q.      And maybe fast forward to just the last

 7    three months.        So what -- these questions are going

 8    to be towards January, February, March of 2015.

 9         A.      Uh-huh.

10         Q.      What was your usual routine?

11         A.      I worked a lot.        I get up early and come

12    home around 4:00 or 5:00 probably.             It just depends

13    on the day.        I was self-employed at the time.

14         Q.      In construction?

15         A.      Yes, sir.

16         Q.      And when you say you got up early, like

17    what?

18         A.      Oh, 6:00 maybe, between 6:00 and 7:00.

19    That is early to me.

20         Q.      Okay.     And then you would get home at

21    4:00?

22         A.      Roughly.     It varied.

23         Q.      And then would you pretty much stay -- did

24    you eat out a lot?        Did you cook in food-wise?

25         A.      No.     I ate out a lot.       I didn't use the


                               ccreporting.com
                                                                     Exhibit 5
                                                                 Page 12 of 60
     Case 6:17-cv-00424-MC   Document 44-5 Filed 11/13/18   Page 13 of 60
                              James Antonini
                                                                                 12


 1    kitchen, very seldom.

 2           Q.    Okay.     And do you know what Brian Babb's

 3    routine was?

 4           A.    Can you be more specific?

 5           Q.    Yeah.     Like would he be up when you got

 6    up?

 7           A.    Usually, yeah.

 8           Q.    What would he be doing?

 9           A.    Well, I mean, he would -- it just depended

10    on the day.        Sometimes he would go to work with me.

11    Sometimes he would stay home, and I am not sure what

12    his daily routine was when I wasn't with him.

13           Q.    Did you observe him drinking alcohol every

14    day?

15           A.    No.

16           Q.    For the last -- how often for that -- from

17    January, February, March 2015, how often would he

18    drink alcohol?

19           A.    I guess about every day.

20           Q.    Okay.

21           A.    Yeah.

22           Q.    And how much would he drink that you know

23    of?

24           A.    I can't give you an accurate amount, to be

25    honest with you.


                               ccreporting.com
                                                                     Exhibit 5
                                                                 Page 13 of 60
     Case 6:17-cv-00424-MC   Document 44-5 Filed 11/13/18   Page 14 of 60
                              James Antonini
                                                                                 13


 1         Q.      How much would you see him drink?

 2         A.      He hid it pretty well, so I can't really

 3    give you a fair -- a fair estimate of -- I mean, I

 4    don't think it is fair for me to comment on that,

 5    because I don't really know.               I mean, from 5 to 20

 6    beers a day maybe.        I -- you know, I would say it

 7    was somewhere in that range.

 8         Q.      Where would he purchase the beer?

 9         A.      At the store.

10         Q.      Do you know what store?

11         A.      Dari Mart.

12         Q.      And because I am not familiar with that

13    side of town --

14         A.      Okay.

15         Q.      -- where would that Dari Mart be located?

16         A.      It is about a mile and a half from the

17    residence, if that.

18         Q.      And do you know -- would you ever purchase

19    beer for him?

20         A.      No.

21         Q.      Did you ever go with him when he purchased

22    beer?

23         A.      Sure.

24         Q.      Would he use a credit card or cash?

25         A.      I -- honestly, I can't remember.              I mean,


                               ccreporting.com
                                                                     Exhibit 5
                                                                 Page 14 of 60
     Case 6:17-cv-00424-MC   Document 44-5 Filed 11/13/18   Page 15 of 60
                              James Antonini
                                                                                 14


 1    it probably varied.         I would say -- you know, I have

 2    no idea, honestly.

 3         Q.      Okay.

 4         A.      Sorry.

 5         Q.      No.     I was just trying --

 6         A.      I understand.

 7         Q.      So what about medication?           Did he take

 8    medication those last three months, January,

 9    February, March 2015?

10         A.      Medication as far as --

11         Q.      Any medication that you know of.

12         A.      Yes.

13         Q.      What medications did he take?

14         A.      Oh, man.     I have no -- I mean, I -- I am

15    not his doctor, so I don't know exactly.                But, I

16    mean, I am assuming it was -- I am not going to

17    assume, but I -- I don't know.

18         Q.      So you prepared his medication for him,

19    though, didn't you?         Did you get his -- put the --

20    get his medication --

21         A.      At times.

22         Q.      -- and put it in pill boxes?

23         A.      Yes, sir.

24         Q.      So what medication -- when you say you

25    have a pill box, first of all, was it like -- the


                               ccreporting.com
                                                                     Exhibit 5
                                                                 Page 15 of 60
     Case 6:17-cv-00424-MC   Document 44-5 Filed 11/13/18   Page 16 of 60
                              James Antonini
                                                                                 15


 1    pill boxes I have seen, they are like a long

 2    rectangle and they have a day, and then you put

 3    medication for each day?

 4         A.      Yes, sir.

 5         Q.      Is that the same type?

 6         A.      Basically.

 7         Q.      So what would you put in for like a

 8    Monday?

 9         A.      I don't remember the pharmaceutical names,

10    but I am assuming they were blood pressure

11    medicines.     I know he took some anxiety medicine

12    maybe.     I don't really -- I can't comment on that,

13    because I don't know exactly what the medicines

14    were.     I don't know exactly what they were, what

15    they were treating him for, but I do know that he

16    took medication.

17         Q.      And could you tell when he was on and off

18    medications?

19         A.      Yeah.

20         Q.      And how could you tell?

21         A.      Just -- I don't know.         Just demeanor

22    maybe, mood.

23         Q.      All right.      So take me through the day of

24    the incident.        What time did you come home?

25         A.      It is really hard for me to talk about my


                               ccreporting.com
                                                                     Exhibit 5
                                                                 Page 16 of 60
     Case 6:17-cv-00424-MC   Document 44-5 Filed 11/13/18   Page 17 of 60
                              James Antonini
                                                                                 16


 1    buddy.    And then, you know, I am not going to go

 2    down a road where I am going to, like, diminish his,

 3    you know -- or say anything bad about him, so if

 4    that is what I need to do, it is not going to

 5    happen.

 6         Q.      So you are going to refuse -- so let's

 7    just get this --

 8         A.      Yeah.

 9         Q.      -- get it straight.

10                 So you are going to refuse to answer any

11    of my questions that reflect bad on Mr. Babb?

12         A.      I am not going to refuse, but I am only

13    going to give you the facts that I know, that I

14    recall.    I am not going to say if it is reflecting

15    bad or good on him.         But I am just saying I am not

16    going to speculate.

17         Q.      I don't think I am asking you to

18    speculate.

19         A.      Okay.     All right.

20         Q.      I am going to ask fact questions --

21         A.      Okay.

22         Q.      -- but if the factual question I ask you

23    reflects bad on him, are you going to answer it?

24                      MS. BURROWS:       Well, that is an

25    objectionable question.


                               ccreporting.com
                                                                     Exhibit 5
                                                                 Page 17 of 60
     Case 6:17-cv-00424-MC   Document 44-5 Filed 11/13/18   Page 18 of 60
                              James Antonini
                                                                                 17


 1                      MR. FRANZ:      Well, I need to know

 2    whether he is going to answer my questions or not.

 3                      MS. BURROWS:       Well --

 4                      THE WITNESS:       If I don't answer them,

 5    can I go home?

 6    BY MR. FRANZ:

 7         Q.      If you don't answer them, I can't stop you

 8    from going home.

 9         A.      Okay.

10         Q.      I can only get a court order to make you

11    answer them.      You are not in jail.          I don't have the

12    power to arrest you.         You don't have an attorney

13    so --

14         A.      Okay.

15         Q.      I mean, if you want to, you can get up

16    and --

17         A.      I am not trying to be an asshole about it.

18    I'm just -- it puts me in a really bad spot.                  I am

19    not okay with --

20                      MS. BURROWS:       Maybe, Mr. Antonini, you

21    could let Mr. Franz ask his questions.

22                      THE WITNESS:       Yeah.     Go ahead and ask

23    the questions.

24                      MS. BURROWS:       And each question we

25    will assess individually.


                               ccreporting.com
                                                                     Exhibit 5
                                                                 Page 18 of 60
     Case 6:17-cv-00424-MC   Document 44-5 Filed 11/13/18   Page 19 of 60
                              James Antonini
                                                                                 18


 1                      THE WITNESS:        Okay.

 2    BY MR. FRANZ:

 3         Q.      Okay.     And if you are not giving me the

 4    whole truth, will you tell me you are not?

 5         A.      Absolutely.      100 percent.

 6         Q.      I mean, if you give me the truth --

 7         A.      I am not going to say anything but the

 8    truth.

 9         Q.      Okay.     So tell me, what time did you get

10    home?

11         A.      I am sorry.      What?

12         Q.      What time did you get home on the day of

13    the incident?

14         A.      On the day of the incident, I believe it

15    was between 4:00 and 4:30, in that area.

16         Q.      And what did you do?

17         A.      I went directly to my bedroom.

18         Q.      Okay.     And what did you do in your

19    bedroom?

20         A.      I was on my computer just doing some

21    bills, some invoicing for the day's work, I believe.

22         Q.      And did you shut the bedroom door?

23         A.      Yes, sir.

24         Q.      Did you lock it?

25         A.      I think I did, if I recall.


                               ccreporting.com
                                                                     Exhibit 5
                                                                 Page 19 of 60
     Case 6:17-cv-00424-MC   Document 44-5 Filed 11/13/18   Page 20 of 60
                              James Antonini
                                                                                 19


 1         Q.      Why would you lock the door?

 2         A.      Privacy.

 3         Q.      From whom?

 4         A.      Well, I mean, there was kids and Brian --

 5    not necessarily Brian.          Brian was good about

 6    knocking.     He never would come in my room without

 7    knocking, but there was kids, and his kids were

 8    there and -- just privacy.

 9         Q.      So -- and I am talking about March 30th,

10    2015.

11         A.      Yes, sir.

12         Q.      His kids were there that day?

13         A.      No, sir.

14         Q.      Okay.     So --

15         A.      I see where you are going on this.               I just

16    lock the door.

17         Q.      I am just wondering why you locked the

18    door.     It is not a trick question.

19         A.      If I tell you I didn't lock the door,

20    would that make you feel better?

21         Q.      I just want to know the truth.

22         A.      I locked the door.

23         Q.      I don't want you to make me feel good.

24         A.      Okay.     Good.

25         Q.      Just factually --


                               ccreporting.com
                                                                     Exhibit 5
                                                                 Page 20 of 60
     Case 6:17-cv-00424-MC   Document 44-5 Filed 11/13/18   Page 21 of 60
                              James Antonini
                                                                                 20


 1         A.      I locked the door.

 2         Q.      Okay.     And why did you lock the door?             Is

 3    your answer privacy?

 4         A.      Yeah.     That is a -- yeah.

 5         Q.      I will accept that.

 6         A.      Yeah, privacy.

 7         Q.      All right.      And then what happened?

 8         A.      I recall I was in my bedroom, and I heard

 9    the hailing of the police department in the front of

10    the house.     At that point I hadn't had any contact

11    with Brian, I don't believe, that day.                Maybe a

12    brief "good morning."         I can't recall.         But when I

13    came home I went to my bedroom, and Brian was in his

14    bedroom.

15                 I heard the hailing, and I didn't know

16    what was going on, so I, you know, looked out the

17    window.    I saw the police.         I came out of my

18    bedroom, and at the same time I came out of my

19    bedroom, Brian came out of his bedroom.

20                 We went downstairs.           I was -- just recall

21    asking Brian what was going on, you know.                I mean,

22    my first initial thought was that he had, like, I

23    don't know, robbed a bank or got in a fight or

24    something, and the police were here to get him.                   You

25    know, I had no idea what was going on at that point.


                               ccreporting.com
                                                                     Exhibit 5
                                                                 Page 21 of 60
     Case 6:17-cv-00424-MC    Document 44-5 Filed 11/13/18   Page 22 of 60
                               James Antonini
                                                                                  21


 1    I was completely clueless.            And then I just went out

 2    the front door to try to figure out what was going

 3    on.

 4                  And I remember -- how much detail do you

 5    want?

 6          Q.      I want --

 7          A.      As much as I can recall?

 8          Q.      Yes.

 9          A.      Okay.     So I remember coming out the front

10    door, and I remember there being police officers on

11    the roofline of the two houses to the north and

12    south.      And I remember -- I didn't see the gentleman

13    in the turret.         I just remember coming out of the

14    house with my hands up.           They thought I was Brian

15    Babb.      I explained to them I am not Brian Babb.                You

16    know, I had no idea at that point still what was

17    going on.

18                  I proceeded to the back of the -- is it

19    called a BearCat?         I assume that is what they called

20    it, if I am using it correctly, the BearCat.                   And I

21    explained to -- if I remember correctly, the

22    officers were asking me questions about where Brian

23    was in the residence, what his demeanor was.

24                  And I recall saying that he was upset, he

25    was agitated.         I did tell the police officers that


                                ccreporting.com
                                                                      Exhibit 5
                                                                  Page 22 of 60
     Case 6:17-cv-00424-MC   Document 44-5 Filed 11/13/18    Page 23 of 60
                              James Antonini
                                                                                  22


 1    he was at his gun safe.          I did let them know that he

 2    had weapons, because he -- when I was exiting the

 3    residence, he was attempting to get into the gun

 4    safe.

 5                 So I -- they had me in the back of the

 6    BearCat.     And then I kept asking the officer to

 7    contact him on the phone so I could speak to him.                      A

 8    few minutes went by -- maybe not even minutes, maybe

 9    seconds.     It seemed like a long time.              And then I

10    heard a gunshot, and the officers from the back of

11    the Humvee said, "Brian has fired a round."

12                 I replied -- I knew that Brian -- what his

13    weapon was, and I knew that the sound of the gun was

14    not reflective of what his weapon was.                 It wasn't

15    the same caliber gun that was shot.               We hunt and

16    fish together a lot, so this is my thing.

17                 So a couple seconds went by, and then the

18    officer in the turret came out of the turret.                   He

19    said, "I just shot.         It was me that shot."           I can't

20    remember his exact verbiage.               I am like -- he is

21    like, "I shot him.        It was me."

22                 And I remember just feeling like -- it was

23    so odd, the whole situation, about how no one had

24    known that the officer in the turret had shot the

25    round.     And here I am just giving my own opinion.


                               ccreporting.com
                                                                      Exhibit 5
                                                                  Page 23 of 60
     Case 6:17-cv-00424-MC   Document 44-5 Filed 11/13/18   Page 24 of 60
                              James Antonini
                                                                                 23


 1    But anyway, it is irrelevant.

 2                 And then, I mean, there were some things

 3    that happened in between there, but then the BearCat

 4    proceeded to move forward onto the -- you know,

 5    approaching the area where Brian was shot.                 And then

 6    from there, they took me out of the turret, took me

 7    to the squad car, and detained me for like three

 8    hours until they got things settled down.

 9         Q.      Now, when you left, where did you go that

10    night after you -- I take it you did not stay at the

11    house.

12         A.      No.     There was blood everywhere.

13         Q.      Where did you go that night?

14         A.      I went to a friend's house.

15         Q.      Okay.     Now, you said that the police were

16    hailing you out.        I take it you mean they were

17    giving commands.

18         A.      Not hailing me.        They were hailing Brian.

19         Q.      Okay.     What were they saying?

20         A.      Oh, they were calling Brian's name.               "Come

21    out."     I can't remember the exact verbiage, but it

22    was "Brian Babb, please come out.             Please" -- you

23    know, "Please exit the residence."             That was the

24    verbiage I remember.

25         Q.      Okay.     And so you said that you came out


                               ccreporting.com
                                                                     Exhibit 5
                                                                 Page 24 of 60
     Case 6:17-cv-00424-MC   Document 44-5 Filed 11/13/18   Page 25 of 60
                              James Antonini
                                                                                 24


 1    of the bedroom, and then Brian came out of his

 2    bedroom.     And I haven't been in the bedrooms.               Do

 3    the bedrooms meet at a staircase, or do you have to

 4    walk somewhere?        How do you get downstairs from your

 5    bedroom?

 6         A.      It is basically a landing on the second

 7    floor, and you have to meet in the middle in order

 8    to go downstairs.

 9         Q.      Okay.     And so was he in front of you or

10    behind you when you went down the stairs?

11         A.      He was to the side, and then he kind of

12    rushed down me -- in front of me, and then he got

13    down to the -- he went down to the gun safe.                  And

14    then I am coming down the stairs, and I just

15    proceeded out the front door.

16                 Well, actually, excuse me.           I did not.          I

17    went over to the gun safe and tried to pull him off

18    the gun safe.        And then he -- it didn't work, so

19    that is when I proceeded to the front door.

20         Q.      How -- how -- you look pretty stocky.

21    What is your height and weight?

22         A.      Five eleven, 260.

23         Q.      And about the same in 2015?

24         A.      A little lighter, but yeah, roughly.

25         Q.      Do you lift weights?          Any special training


                               ccreporting.com
                                                                     Exhibit 5
                                                                 Page 25 of 60
     Case 6:17-cv-00424-MC      Document 44-5 Filed 11/13/18   Page 26 of 60
                                 James Antonini
                                                                                    25


 1    for strength?

 2           A.       I did weight train.           Not anymore.

 3           Q.       Okay.     And then what was the size of Brian

 4    Babb in 2015?

 5           A.       I would say he was five nine, 180 maybe.

 6    180.

 7           Q.       Okay.

 8           A.       Maybe 200.      I don't know.       I can't answer

 9    that question accurately.

10           Q.       Yeah.     And she really can't help you

11    but --

12           A.       He was stocky, though.           He was a tough --

13    tough.

14           Q.       When you say you tried to pull him off,

15    can you describe what you tried to do?

16           A.       I just grabbed his shoulder and tried to

17    pull him off like this, and then he just hit my hand

18    off like this and then started dialing the safe

19    again.

20           Q.       Okay.     So can you -- we don't have a

21    camera.        Can you physically depict what you just

22    showed me?        You took your left hand.

23           A.       Yeah.     So he was at the safe, and then --

24    I understand.           He was at the safe.        I walked up to

25    him.        He was throwing the dial on the safe.              I was


                                  ccreporting.com
                                                                        Exhibit 5
                                                                    Page 26 of 60
     Case 6:17-cv-00424-MC   Document 44-5 Filed 11/13/18   Page 27 of 60
                              James Antonini
                                                                                 26


 1    asking him what was going on, and he just kept

 2    saying, "Tell them to get the fuck off my property.

 3    Tell them to get the fuck off my property."

 4                 I couldn't talk to him, couldn't converse.

 5    So I tried to grab him, and I was like, "Brian just

 6    calm down.     Let's go out and talk to them."

 7         Q.      Okay.     Describe that.

 8         A.      I tried to grab him with the left hand to

 9    pull him back.

10         Q.      And you grabbed him on that --

11         A.      On the shoulder.        I don't even know if it

12    was a grab.        It was more of a pull.

13         Q.      So it would have been his left shoulder?

14         A.      It would have been his right shoulder.

15         Q.      Oh, he is facing you?

16         A.      No.     He is facing the safe.

17         Q.      Okay.     So I am facing the safe.          You are

18    behind me?

19         A.      Yes, sir.

20         Q.      So you are grabbing his right shoulder?

21         A.      Yes, sir.

22         Q.      All right.      And he -- oh, okay.         So then

23    he just flips up his right hand?

24         A.      Exactly.

25         Q.      Okay.     And he said, "Tell them to get the


                               ccreporting.com
                                                                     Exhibit 5
                                                                 Page 27 of 60
     Case 6:17-cv-00424-MC   Document 44-5 Filed 11/13/18   Page 28 of 60
                              James Antonini
                                                                                 27


 1    fuck off my property."          Anything else?

 2           A.    I can't remember.         Just that is -- that is

 3    all I remember.

 4           Q.    Did he say, "I am really pissed"?

 5           A.    No, he did not.

 6           Q.    Okay.     And then did you say anything else

 7    then?

 8           A.    I knew I wasn't -- no, I didn't.              I went

 9    to the front door.

10           Q.    Okay.     And then when is the last time you

11    saw him doing something?

12           A.    The last time I saw him was when they

13    were -- that is the last time I saw him.

14           Q.    When you walked through the door, you

15    didn't take one look back to see what he was doing?

16           A.    Huh-uh.

17           Q.    No?     You have to answer out loud.

18           A.    I did not.      I did not.      Sorry.     No, I did

19    not.

20           Q.    Yeah.

21           A.    I was more focused on the officers in the

22    front of the house because they had me pinned down,

23    so I was more worried about myself at that point.

24           Q.    So how did you open the door?             I mean, did

25    you open the door and then just like -- I don't want


                               ccreporting.com
                                                                     Exhibit 5
                                                                 Page 28 of 60
     Case 6:17-cv-00424-MC   Document 44-5 Filed 11/13/18   Page 29 of 60
                              James Antonini
                                                                                 28


 1    to -- put your hands out or something?

 2         A.      If I recall, I just opened the door, went

 3    to the front porch, had my hands in the air.                  And

 4    they kept saying I was Brian Babb.              I was like "I'm

 5    not Brian Babb."        And I just proceeded to walk

 6    towards the BearCat, trying to explain to them, you

 7    know, that I wasn't who they thought I was.

 8         Q.      Okay.     I noticed you have a beard today.

 9    Did you have a beard back then?

10         A.      I don't believe so.           No, sir.

11                      MR. FRANZ:      Okay.      Okay.    Let me take

12    a break a second.

13                      (Recess:      11:48 to 11:52 a.m.)

14                      MR. FRANZ:      I have no more questions.

15                      THE WITNESS:       Thank you.

16                      MR. FRANZ:      I am switching because she

17    needs to be close to the conversation.

18                      THE WITNESS:       No problem.       Thank you.

19

20                              EXAMINATION

21    BY MS. BURROWS:

22         Q.      Mr. Antonini, I am Michelle Burrows.               I am

23    an attorney.      I represent Brian Babb's estate in

24    this federal lawsuit.

25                 Mr. Antonini, I do just want to ask you a


                               ccreporting.com
                                                                     Exhibit 5
                                                                 Page 29 of 60
     Case 6:17-cv-00424-MC   Document 44-5 Filed 11/13/18   Page 30 of 60
                              James Antonini
                                                                                 29


 1    few clarifying questions based on your testimony to

 2    Mr. Franz.

 3                 You and I have never met before.              Is that

 4    correct?

 5         A.      Correct.

 6         Q.      Okay.     You testified that you came home

 7    from work that day somewhere between 4:00 and 4:30.

 8    Is that true?

 9         A.      Yes, ma'am.

10         Q.      Do you remember if you saw Brian when you

11    first got home?

12         A.      I did not.

13         Q.      Do you know where he -- could you hear him

14    talking on a phone or doing anything at that time?

15         A.      No, ma'am.

16         Q.      Was his door to his room closed?

17         A.      Yes, ma'am.

18         Q.      Did you assume that he was in his room?

19         A.      I did.

20         Q.      Okay.     Was there a landline at that house?

21         A.      No, ma'am.

22         Q.      Just -- so you had your own cell phone?

23         A.      (Nods head.)

24         Q.      Is that correct?

25         A.      Yes, ma'am.


                               ccreporting.com
                                                                     Exhibit 5
                                                                 Page 30 of 60
     Case 6:17-cv-00424-MC   Document 44-5 Filed 11/13/18   Page 31 of 60
                              James Antonini
                                                                                 30


 1         Q.      And Brian, when he called, would use a

 2    cell phone?

 3         A.      Yes, ma'am.

 4         Q.      Did he just have one cell phone that he

 5    used?

 6         A.      To my knowledge.

 7         Q.      Okay.     All right.      Did you -- did he have

 8    internet service at the house?

 9         A.      Yes, ma'am.

10         Q.      Okay.     And you said that you were on the

11    computer doing billing and stuff, so were you using

12    that internet service?

13         A.      I believe I was, yes.

14         Q.      Okay.     I guess my point was you didn't

15    have your own subscription?

16         A.      I did, but I think on that particular day

17    I was using his internet.

18         Q.      Okay.     About how long had you been home

19    when you heard the hailing from the police officers?

20         A.      I can't recall exactly, but I would say

21    within 30 minutes of me being home.

22         Q.      And I know this sounds like a really

23    stupid question, but just bear with me --

24         A.      Okay.

25         Q.      -- because I have to think about a few


                               ccreporting.com
                                                                     Exhibit 5
                                                                 Page 31 of 60
     Case 6:17-cv-00424-MC   Document 44-5 Filed 11/13/18   Page 32 of 60
                              James Antonini
                                                                                 31


 1    things that are coming up in the lawsuit.

 2         A.      That is okay.

 3         Q.      Did you see any police officers parked on

 4    the street when you came home?

 5         A.      No, ma'am.

 6         Q.      Did you see any police officers walking

 7    around the neighborhood when you came home?

 8         A.      No, ma'am.

 9         Q.      Did you see any kind of what looked like a

10    command-type police vehicle anywhere near the

11    neighborhood?

12         A.      No, ma'am.

13         Q.      What route did you come in to the house

14    from?

15         A.      Barger to Devos.

16         Q.      Okay.

17         A.      So Barger west to Devos north.

18         Q.      Okay.     Did you know the neighbors around

19    Brian's house at all?

20         A.      Just -- not personally, just hi.

21         Q.      To say hi to?

22         A.      Yes, ma'am.

23         Q.      They knew who you were?

24         A.      You mean -- what do you mean?

25         Q.      Like they knew you were not a stranger and


                               ccreporting.com
                                                                     Exhibit 5
                                                                 Page 32 of 60
     Case 6:17-cv-00424-MC   Document 44-5 Filed 11/13/18   Page 33 of 60
                              James Antonini
                                                                                 32


 1    that you had the right --

 2         A.      I would assume that the neighbors knew

 3    that I was a resident.

 4         Q.      Okay.     When you say that the officers were

 5    hailing -- and that is the word you have used -- how

 6    were they doing that?         On the loud speaker?

 7         A.      Yes, ma'am.

 8         Q.      Could you -- did you look out your bedroom

 9    window when you heard the hailing?

10         A.      Yes, ma'am.

11         Q.      What could you see from your window at

12    that point?

13         A.      The BearCat.

14         Q.      Did you see any other officers anywhere?

15         A.      No, ma'am.

16         Q.      Could you see the officers on the rooftops

17    that you talked about earlier?

18         A.      No, ma'am.

19         Q.      Okay.     Could you see -- so I have been in

20    your bedroom and I have been in the house.                 So when

21    you said that you could see the BearCat, where was

22    it parked when you first saw it?

23         A.      It was parked at the -- at the entrance of

24    the driveway.

25         Q.      Of the driveway to Brian's house or the


                               ccreporting.com
                                                                     Exhibit 5
                                                                 Page 33 of 60
     Case 6:17-cv-00424-MC   Document 44-5 Filed 11/13/18   Page 34 of 60
                              James Antonini
                                                                                 33


 1    neighbor's driveway?

 2         A.      It was in the neighbor's.

 3         Q.      Okay.     And --

 4         A.      Actually, I retract that.

 5         Q.      Go ahead.

 6         A.      I don't -- I don't recall exactly.               I

 7    honestly don't recall exactly where it was staged.

 8    I just know that it was at the approach of the

 9    driveway on the street side of Devos.

10         Q.      Okay.     Now, I have deposed virtually all

11    of the officers who responded that day or --

12         A.      I am sorry?

13         Q.      Pardon?

14         A.      What was the word you said?

15         Q.      Deposed.     I have questioned them as I am

16    questioning you now.

17                 Some of the officers testified that they

18    were outside of the vehicle.

19         A.      They were.

20         Q.      How many could you see outside of the

21    vehicle?

22         A.      So not to confuse things, when I first saw

23    the BearCat out of my window, all I saw was the

24    BearCat.

25         Q.      Okay.


                               ccreporting.com
                                                                     Exhibit 5
                                                                 Page 34 of 60
     Case 6:17-cv-00424-MC   Document 44-5 Filed 11/13/18   Page 35 of 60
                              James Antonini
                                                                                 34


 1         A.      I did not see the other officers until I

 2    exited the residence.

 3         Q.      Okay.     Fair enough.

 4                 Did you see any other patrol cars on the

 5    street when you first looked out the window?

 6         A.      When I looked out the window, it was

 7    really brief.        It was just like a split second, and

 8    I knew there was a problem.            That is when I

 9    proceeded to go downstairs.

10         Q.      It would be a problem if cops are suddenly

11    hailing your house.

12         A.      It was unnerving, yes.

13         Q.      What did they -- what were they saying?

14         A.      I recall them hailing Brian Babb

15    specifically.        I don't recall the verbiage that was

16    specifically used.

17         Q.      Up to that point -- and I am talking about

18    the point when you looked out the window -- could

19    you hear Brian yelling anything?

20         A.      No, ma'am.

21         Q.      And again, this is kind of a background

22    silly question.        Normally -- you lived with him for

23    about two years at that point.             Is that fair?

24         A.      Yes.

25         Q.      Had Brian ever -- had you ever been able


                               ccreporting.com
                                                                     Exhibit 5
                                                                 Page 35 of 60
     Case 6:17-cv-00424-MC   Document 44-5 Filed 11/13/18   Page 36 of 60
                              James Antonini
                                                                                 35


 1    to hear Brian when he was speaking loudly or yelling

 2    in the house prior to that date?

 3         A.      No.

 4         Q.      Okay.     Then I think you told Mr. Franz

 5    that you left your bedroom after you verified the

 6    BearCat outside.        Is that correct?

 7         A.      Yes, ma'am.

 8         Q.      And you said that Mr. Babb was coming out

 9    of his bedroom.        Is that correct?

10         A.      Yes, ma'am.

11         Q.      Was Mr. Babb carrying a weapon at that

12    time?

13         A.      No, ma'am.

14         Q.      And you said that Brian rushed down the

15    staircase in front of you?

16         A.      He was in front of me, yes, ma'am.

17         Q.      Okay.     Did you and he have any

18    conversation before you went downstairs about what

19    was going on?

20         A.      One-sided.      I was -- just kept asking what

21    was going on, and he didn't reply.

22         Q.      He didn't say anything at all?

23         A.      Well, yeah.      He said, "Get them the fuck

24    off my property."

25         Q.      Okay.     All right.      Okay.   Then had you


                               ccreporting.com
                                                                     Exhibit 5
                                                                 Page 36 of 60
     Case 6:17-cv-00424-MC   Document 44-5 Filed 11/13/18   Page 37 of 60
                              James Antonini
                                                                                 36


 1    known about anything that had happened up to that

 2    point about what might have brought the police

 3    there?

 4         A.      No, ma'am.

 5         Q.      Then I think you talked to Mr. Franz that

 6    you and Mr. Babb were at the gun safe for a period

 7    of time.     Was Brian having some difficulty opening

 8    the safe?

 9         A.      Yep.

10         Q.      Were there any weapons out that you could

11    see at that point?

12         A.      No, ma'am.

13         Q.      Did -- do you know how many weapons Brian

14    did have?

15         A.      I could guess.       I know what weapons he

16    had --

17         Q.      No guesses.

18         A.      Yeah.     I could guess what weapons -- I

19    know what weapons -- I mean, I know he always kept

20    his weapons locked up except for his handgun.

21         Q.      Where did he keep his handgun?

22         A.      In his bedroom, I believe.           In his

23    bedroom.

24         Q.      Yeah.     Yeah.    Yeah.      I am remembering your

25    testimony, and the crime scene pictures is what I am


                               ccreporting.com
                                                                     Exhibit 5
                                                                 Page 37 of 60
     Case 6:17-cv-00424-MC   Document 44-5 Filed 11/13/18    Page 38 of 60
                              James Antonini
                                                                                  37


 1    trying to visualize right now.

 2                 So after that exchange with Mr. Babb at

 3    his gun safe, you immediately then left the house?

 4         A.      That's correct.

 5         Q.      Okay.     Okay.      And were you afraid for your

 6    own safety?

 7         A.      Yeah.

 8         Q.      From whom?

 9         A.      Everybody.

10         Q.      Okay.

11         A.      I didn't know what was going to happen.

12         Q.      Have you seen Brian agitated like that

13    previously?

14         A.      Not that agitated.

15         Q.      Okay.     Did you ever get a sense no matter

16    how -- whatever Brian said or did, did you ever get

17    a sense of what he thought was going on from things

18    he was saying, his emotions?                 Did he blurt out

19    anything --

20         A.      No.

21         Q.      -- that gave you any insight?

22         A.      No.     No.

23         Q.      Was he on the phone at all?

24         A.      Not when he exited the bedroom.              I don't

25    ever recall him having his phone with him.


                                 ccreporting.com
                                                                      Exhibit 5
                                                                  Page 38 of 60
     Case 6:17-cv-00424-MC   Document 44-5 Filed 11/13/18   Page 39 of 60
                              James Antonini
                                                                                 38


 1         Q.      Did you see it downstairs?

 2         A.      No, ma'am.

 3         Q.      Did you ever see him get on the phone?

 4         A.      He didn't have the phone with him when he

 5    exited the bedroom.

 6         Q.      Okay.     And you don't know where it was?

 7         A.      No, ma'am.

 8         Q.      Okay.     Did you know about an incident

 9    before the day of the shooting in which Brian may

10    have accidentally or intentionally fired a round in

11    the house?

12         A.      It was under my -- it was my understanding

13    that it was the day of the incident.

14         Q.      But you don't know?

15         A.      I didn't speak to Brian Babb that day.

16         Q.      Okay.     So you have talked about when you

17    went out on the porch, and my memory is that there

18    is a small step down from the door to the porch.

19    Correct?

20         A.      Yes, ma'am.

21         Q.      And there is a couple of columns on either

22    side of the door.        Is that correct?

23         A.      Yes, ma'am.

24         Q.      And you could -- could you still see the

25    BearCat in front of you?


                               ccreporting.com
                                                                     Exhibit 5
                                                                 Page 39 of 60
     Case 6:17-cv-00424-MC   Document 44-5 Filed 11/13/18   Page 40 of 60
                              James Antonini
                                                                                 39


 1         A.      I don't recall seeing the BearCat in front

 2    of me.    I recall seeing the officers on the roofs to

 3    the right and the left.

 4         Q.      These two houses right here?

 5         A.      Yes, ma'am.

 6         Q.      How were the officers positioned?

 7         A.      Can you define -- where were they located?

 8         Q.      Were they laying on the roof?             Were they

 9    standing up?      What are they doing?

10         A.      They were -- they were just over the top

11    of the roofline, just -- I could just see the head

12    and the weapon.

13         Q.      Long rifle?

14         A.      Yes, ma'am.

15         Q.      Both officers?

16         A.      I couldn't tell you the weapon that the

17    officer had to the right, but I do remember having

18    lasers.    And I remember the officer on the left had

19    a long rifle, and I remember there were lasers.

20         Q.      How do you know they had lasers?

21         A.      They were on me.

22         Q.      That is the answer I wanted.             So they were

23    on your chest?

24         A.      Yes, ma'am.

25         Q.      Were you standing down on the porch when


                               ccreporting.com
                                                                     Exhibit 5
                                                                 Page 40 of 60
     Case 6:17-cv-00424-MC   Document 44-5 Filed 11/13/18   Page 41 of 60
                              James Antonini
                                                                                 40


 1    the laser light hit you?

 2         A.      I don't recall.

 3         Q.      So I mean, this is a silly question, but

 4    you are standing there with two officers with

 5    laser-guided weapons pointed at you.              Could you

 6    assume they could see you?

 7         A.      Absolutely.

 8         Q.      Okay.     And whereabouts on your -- so you

 9    said that you are five eleven?

10         A.      (Nods head.)

11         Q.      So whereabouts on your center of mass were

12    the lights shining?

13         A.      Chest area.

14         Q.      Okay.     Did the officers that were on the

15    roof say anything to you?

16         A.      No, ma'am.

17         Q.      Did the officers down in the BearCat area

18    say anything to you?

19         A.      I recall the directions I was getting were

20    coming from the BearCat over the loud speaker.

21    There were no --

22         Q.      Could you see the driver of the BearCat?

23         A.      No, ma'am.

24         Q.      When you were up in your bedroom, did you

25    see the driver?


                               ccreporting.com
                                                                     Exhibit 5
                                                                 Page 41 of 60
     Case 6:17-cv-00424-MC    Document 44-5 Filed 11/13/18   Page 42 of 60
                               James Antonini
                                                                                  41


 1           A.    I wasn't --

 2           Q.    All right.       It wasn't important to you?

 3           A.    No.

 4           Q.    But you couldn't -- what could you see of

 5    the BearCat from standing down on the porch?

 6           A.    Honestly, I don't recall.

 7           Q.    Okay.

 8           A.    I was more focused on the snipers on the

 9    roof, on the roofline.

10           Q.    Did you think the cops were going to shoot

11    you?

12           A.    Hell, yeah.       Yeah.        I thought I was in

13    trouble.

14           Q.    Okay.      And tell me what vehicles were

15    parked in the driveway that day if you remember.

16           A.    Yes.      I remember there was -- specifically

17    there was a fifth wheel, Brian's F350 Ford pickup,

18    and my Toyota Tacoma.

19           Q.    The Tacoma was at the back?

20           A.    Yes, ma'am.

21           Q.    And do you recall now, as we are trying to

22    relive this day, whether the BearCat was in your

23    driveway or next door at that point when you --

24           A.    I believe -- I am only speculating.                I

25    don't recall.


                                ccreporting.com
                                                                      Exhibit 5
                                                                  Page 42 of 60
     Case 6:17-cv-00424-MC   Document 44-5 Filed 11/13/18   Page 43 of 60
                              James Antonini
                                                                                 42


 1         Q.      Okay.     All right.

 2         A.      I believe it was in the next door -- so in

 3    my mind, I believe the BearCat was at the next door

 4    property line, because I recall in the BearCat we

 5    had to go over the fence between the properties in

 6    order to approach the driveway or the front porch.

 7         Q.      Okay.     Could you hear Brian -- stop.            Let

 8    me retract that question.

 9                 Did you close the front door behind you?

10         A.      No, ma'am.

11         Q.      Left it wide open?

12         A.      Yes.

13         Q.      Cops are hailing you come down the

14    driveway.     They thought you were Brian Babb.

15    Correct?

16         A.      Yes, ma'am.

17         Q.      And you had your hands in the air?

18         A.      Yes, ma'am.

19         Q.      Anybody tell you any other directions?

20    Get down on your knees, put your hands behind you,

21    anything like that?

22         A.      No, ma'am.

23         Q.      Just come down the driveway?

24         A.      Yes, ma'am.

25         Q.      And did they arrest -- did they handcuff


                               ccreporting.com
                                                                     Exhibit 5
                                                                 Page 43 of 60
     Case 6:17-cv-00424-MC   Document 44-5 Filed 11/13/18   Page 44 of 60
                              James Antonini
                                                                                 43


 1    you?

 2           A.    No, ma'am.

 3           Q.    When -- which officer, if you know, first

 4    approached you when you got to the BearCat?

 5           A.    I couldn't tell you.

 6           Q.    Did they have their name tags on?

 7           A.    Oh, my God.      That was the last thing I was

 8    looking at.

 9           Q.    All right.      All right.      Fair enough.       Fair

10    enough.

11           A.    Sorry.

12           Q.    When you got to the BearCat, could -- and

13    I wasn't there, so I have got to reconstruct this --

14           A.    I understand.

15           Q.    -- to the best of my ability.

16                 Were you keeping your eye on these snipers

17    on the rooftop?

18           A.    So to my recollection -- I remember one --

19    I remember a few things that were vivid in my mind,

20    and when I was approaching the BearCat with the

21    officers calling me to the BearCat, for some reason

22    the guy -- the officer on the left-hand side was

23    moving off the roofline.

24           Q.    Where was he going?

25           A.    I have no idea.        I just remember him,


                               ccreporting.com
                                                                     Exhibit 5
                                                                 Page 44 of 60
     Case 6:17-cv-00424-MC   Document 44-5 Filed 11/13/18   Page 45 of 60
                              James Antonini
                                                                                 44


 1    because I looked over and I remember him coming down

 2    the roof.

 3           Q.    Getting off the house or moving for better

 4    position?

 5           A.    I don't know what he was doing.             I am not

 6    sure.

 7           Q.    Okay.     Did he say anything to you?

 8           A.    No, ma'am.

 9           Q.    The officer on the right say anything to

10    you?

11           A.    The officer on the left-hand side was -- I

12    could tell you who -- if you put him in a room of

13    ten people, I could tell you who he was.

14           Q.    I know who he was.

15           A.    The blond-haired guy.

16           Q.    What about the guy on the right?              Did

17    he --

18           A.    I didn't have a really good -- I didn't --

19    I was more focused on my left side, because by the

20    time I came out of the house, the vehicles kind of

21    blocked me from that right side.             So I was kind of

22    just off to my left, I believe, if I remember

23    correctly.

24           Q.    When you got to the BearCat, any of the

25    officers present come out with their weapons drawn


                               ccreporting.com
                                                                     Exhibit 5
                                                                 Page 45 of 60
     Case 6:17-cv-00424-MC    Document 44-5 Filed 11/13/18   Page 46 of 60
                               James Antonini
                                                                                  45


 1    on you?

 2           A.       No, ma'am.

 3           Q.       And that is when you told them who you

 4    were?

 5           A.       Yes.   I actually was pronouncing my

 6    name -- if that is the right term.              I was

 7    pronouncing my name as I exited the residence.                   If I

 8    wasn't pronouncing my name, I was saying, "I am not

 9    Brian Babb."

10           Q.       So it was either "I'm Jim Antonini" or "I

11    am not Brian Babb"?

12           A.       I believe I said, "I am not Brian Babb."

13    Because they continued to call me Brian Babb as I

14    was coming out of the residence.              "Brian Babb, put

15    your hands up.         Brian Babb, put your hands up."             I

16    just remember --

17           Q.       But your hands are up.        Right?

18           A.       Yes, ma'am.

19           Q.       So was Brian calling out any window behind

20    you?        Was he, like, at the window yelling?

21           A.       Did you say crawling or calling?

22           Q.       Calling.

23           A.       No.

24           Q.       I'm sorry.

25           A.       He was in the living room.


                                 ccreporting.com
                                                                      Exhibit 5
                                                                  Page 46 of 60
     Case 6:17-cv-00424-MC    Document 44-5 Filed 11/13/18   Page 47 of 60
                               James Antonini
                                                                                  46


 1         Q.      How do you know that?

 2         A.      He was right behind me.

 3         Q.      When you left the house?

 4         A.      Yes, ma'am.

 5         Q.      Had he managed to get the safe open when

 6    you left the house?

 7         A.      I wasn't -- I didn't stay in the residence

 8    long enough to find out.

 9         Q.      Okay.      Now, I know that you told Mr. Franz

10    the things that you told the cops when you got to

11    the BearCat.        Were you sitting on the BearCat?

12    Behind it?     Where were you when you were having --

13         A.      Inside the BearCat.            Stutesman -- the

14    police officer's leg -- I believe it was Stutesman

15    in the turret.         His legs were like right here.            I

16    was like right here next to the turret, to the

17    officer in the turret.

18         Q.      So you -- so Stutesman was in the turret

19    while you were sitting in the BearCat.                 Did he have

20    his weapon up there with him?

21         A.      Yes, ma'am.

22         Q.      Did you see any other officers in the

23    BearCat?

24         A.      Yes.

25         Q.      How many were there?


                                ccreporting.com
                                                                      Exhibit 5
                                                                  Page 47 of 60
     Case 6:17-cv-00424-MC   Document 44-5 Filed 11/13/18   Page 48 of 60
                              James Antonini
                                                                                 47


 1         A.      There was two, the driver and the

 2    passenger.     And then there were three officers at

 3    the back of the BearCat.

 4         Q.      Did the driver or passenger say anything

 5    to you?

 6         A.      Yes, ma'am.

 7         Q.      What did they say to you?

 8         A.      I could hear Brian Babb on the phone.

 9    They had communication with Brian.             I knew there was

10    some quick connection there between -- I don't

11    remember the conversation.           I don't remember what

12    was said.     I just remember -- well, I asked two

13    questions.     I said, "Is the glass bulletproof?"

14    Because I was stressed about the fact that there was

15    going to be some fire exchange.            And then -- that

16    was a dumb question, but I was stressed out.

17                 And then the second question was, "Let me

18    talk to Brian Babb, please," because I knew that

19    I -- anyway, "Let me talk to Brian Babb."

20         Q.      But you knew that they had him on the

21    phone why?     Because you could hear his voice?

22         A.      I heard his voice.

23         Q.      Okay.     Who was talking to him on the

24    phone?

25         A.      Please, I don't recall.          I honestly went


                               ccreporting.com
                                                                     Exhibit 5
                                                                 Page 48 of 60
     Case 6:17-cv-00424-MC   Document 44-5 Filed 11/13/18   Page 49 of 60
                              James Antonini
                                                                                 48


 1    over so many times --

 2         Q.      Driver or passenger?

 3         A.      I don't even believe it was anybody in the

 4    BearCat.     I think it was maybe the officer in the

 5    back.

 6         Q.      Okay.     Okay.

 7         A.      I can't recall.

 8         Q.      Okay.     So you have got the driver, the

 9    passenger, and Stutesman.           Were there any other

10    officers in the BearCat when you were in it?

11         A.      No, ma'am.

12         Q.      Okay.     Were there officers behind the

13    BearCat?

14         A.      Yes.

15         Q.      How many?

16         A.      I believe it was three.

17         Q.      Were they saying anything to you?

18         A.      They were asking me questions, yes.               They

19    were asking --

20         Q.      What kind of --

21         A.      They were asking me questions of maybe --

22    I am sorry.     They were asking me questions -- the

23    questions I remember specifically were layout of the

24    house, weapons, and then maybe -- I am sorry -- I

25    say maybe but -- and I don't recall.              I guess I


                               ccreporting.com
                                                                     Exhibit 5
                                                                 Page 49 of 60
     Case 6:17-cv-00424-MC   Document 44-5 Filed 11/13/18   Page 50 of 60
                              James Antonini
                                                                                 49


 1    thought they asked me about his deposition -- his --

 2    what do you call it?           His mood or whatever.

 3         Q.      Mood?     Okay.

 4         A.      Yeah.

 5         Q.      Disposition?

 6         A.      Thank you.

 7         Q.      Did you ever hear any of them talk about

 8    possibly retreating and withdrawing and just leaving

 9    Brian there?

10         A.      Seems like something was said.             I can't

11    recall what.      I just can't.

12         Q.      Okay.     And I think you told Mr. Franz that

13    at some point you got out of the BearCat and you

14    were taken to a patrol vehicle?

15         A.      Yes, ma'am.

16         Q.      How long were you in the BearCat?              And I

17    realize that time is relative when something like

18    that is going on.        Do you remember how long you were

19    in the BearCat itself?

20         A.      Maybe three minutes.

21         Q.      Three minutes?

22         A.      That is -- that is speculation.

23         Q.      That is okay.

24                 And then how long --

25         A.      Maybe longer than that.          I guess there was


                               ccreporting.com
                                                                     Exhibit 5
                                                                 Page 50 of 60
     Case 6:17-cv-00424-MC   Document 44-5 Filed 11/13/18   Page 51 of 60
                              James Antonini
                                                                                 50


 1    some time we sat there for a while trying to figure

 2    out what was going on.

 3         Q.      Okay.     And then you get out of the

 4    BearCat, and then you hear shortly after that the

 5    gunshot?

 6         A.      No.

 7         Q.      Well, what happened then when you get out

 8    of the BearCat?

 9         A.      What do you mean?         I was in the BearCat

10    after the shot.

11         Q.      Oh, you were in there?

12         A.      Stutesman shot him while I was in the

13    BearCat.

14         Q.      Oh, I thought you had been taken out of

15    the BearCat.

16         A.      No, ma'am.      They kept me in there.

17         Q.      Did you hear anybody say anything before

18    the shot?

19         A.      No.     It was the shot -- nobody knew that

20    Stutesman had shot him.          Everybody was guess --

21    nobody had any idea that Stutesman was the one that

22    shot.     They thought that Brian was the one that

23    shot.

24         Q.      That is what they all say so --

25         A.      Yeah.


                               ccreporting.com
                                                                     Exhibit 5
                                                                 Page 51 of 60
     Case 6:17-cv-00424-MC   Document 44-5 Filed 11/13/18   Page 52 of 60
                              James Antonini
                                                                                 51


 1           Q.    -- let's go back to that moment.              Which

 2    way were you facing when the shot went off?

 3           A.    I was facing to the north, but I had my --

 4    I was sitting like this, the house being here, so I

 5    could -- I kind of turned my body like this to see

 6    the front of the residence.

 7           Q.    Could you see the front door?

 8           A.    No, ma'am, not over Brian's truck, I could

 9    not.

10           Q.    So this is kind of a really critical point

11    in time.     Let's walk through it.

12                 You are sitting there sideways and

13    Stutesman is standing, what, right behind you?

14           A.    No.     He is standing right here in my --

15    his legs are like right here.

16           Q.    Okay.     And you can see the two officers in

17    the front seat?

18           A.    Correct.

19           Q.    Were they looking at you?

20           A.    No, ma'am.

21           Q.    Where were they looking?

22           A.    To the house.       To the residence.

23           Q.    Did they say anything?

24           A.    I just remember them being really relaxed

25    and like -- I don't think they could see -- here I


                               ccreporting.com
                                                                     Exhibit 5
                                                                 Page 52 of 60
     Case 6:17-cv-00424-MC   Document 44-5 Filed 11/13/18   Page 53 of 60
                              James Antonini
                                                                                 52


 1    am speculating, but I don't think they could see the

 2    residence, because I could -- I was on their same

 3    plane of view, and I believe they were looking at

 4    the Ford pickup like I was.

 5         Q.      And they were real relaxed in your mind?

 6         A.      Uh-huh.

 7         Q.      Yeah?

 8         A.      Uh-huh.

 9         Q.      When -- so Stutesman shoots.             So just bear

10    with me for a second.         Before he shot, in those

11    seconds leading up to the shot, did the driver or

12    the passenger say, "Oh, God, there is Babb"?                  "Gun"?

13    Anything like that?

14         A.      I don't recall.

15         Q.      Were they surprised when Stutesman fired?

16         A.      Everybody was.       That was -- nobody knew

17    that he had shot.

18         Q.      Okay.

19         A.      I just remember sitting there and the shot

20    going off and knowing that Brian had a -- you know,

21    my speculation was that he had a .300 Win Mag, which

22    is just horrendous.         And like I said, I have been

23    doing this my whole life, and I knew that the shot

24    that was fired -- I just remember in my mind that is

25    not Brian Babb's weapon.          I knew what was in the


                               ccreporting.com
                                                                     Exhibit 5
                                                                 Page 53 of 60
     Case 6:17-cv-00424-MC    Document 44-5 Filed 11/13/18    Page 54 of 60
                               James Antonini
                                                                                   53


 1    safe.        I knew what he had.      I knew that the only

 2    rifle he had in the safe was a .300 Win Mag, and the

 3    shot that was fired was not from that gun.

 4           Q.       Right after the shot, what did they do to

 5    you?        What did they do with you?

 6           A.       Well, everybody was kind of -- we just

 7    kind of -- nobody really knew what had happened, and

 8    there was like maybe 30 to 45 seconds where nobody

 9    said anything and everybody was trying to figure out

10    what was going on.

11                    And then Stutesman -- I remember him

12    coming down out of the turret and leaning down in

13    the turret and looking at the back.               And he said, "I

14    was the one that shot.           I fired the round."

15    Everybody thought that it came from Brian's weapon.

16    I just remember that specifically, like, vivid in my

17    mind.

18           Q.       Can you hear their radios?

19           A.       Yes.

20           Q.       You can hear the chatter on the radio

21    between the officers?

22           A.       I don't recall.

23           Q.       Okay.   Okay.    There is some testimony that

24    the officers didn't know who shot and they were

25    asking each other, "Who shot?               Who shot?     Everybody


                                ccreporting.com
                                                                       Exhibit 5
                                                                   Page 54 of 60
     Case 6:17-cv-00424-MC   Document 44-5 Filed 11/13/18   Page 55 of 60
                              James Antonini
                                                                                 54


 1    okay?"    And then Sergeant McAlpine did an inventory

 2    of every officer to check in with them.                Did you

 3    hear any of that going on?

 4         A.      No, ma'am.

 5         Q.      Did the driver or the passenger ever talk

 6    about seeing Brian get shot, fall down?

 7         A.      I was in shock.        I don't even recall.          I

 8    mean, those -- the things -- that is what I

 9    remember.

10         Q.      Okay.

11         A.      I don't remember -- and then after that, I

12    was pulled out of the BearCat.

13         Q.      Did you see the -- could you see anything

14    of the front of the house when you were pulled out

15    of the BearCat?

16         A.      No, ma'am.

17         Q.      Did you see the BearCat drive up to the

18    front door?

19         A.      Actually, I was in the BearCat when it

20    drove up to the front door.

21         Q.      Oh, really?

22         A.      I am sorry.      God damn it.       Yeah.     I'm

23    sorry.    I was actually in the BearCat when we went

24    over the fence.

25         Q.      Okay.     You hadn't really remembered that


                               ccreporting.com
                                                                     Exhibit 5
                                                                 Page 55 of 60
     Case 6:17-cv-00424-MC   Document 44-5 Filed 11/13/18   Page 56 of 60
                              James Antonini
                                                                                 55


 1    until today?

 2         A.      No.     No.    I am sorry.      I'm just kind of

 3    like trying to recollect.             Because I remember when I

 4    was in the BearCat, they moved to the front of the

 5    door, and then they pulled me out of the BearCat.

 6         Q.      When they did that, could you see Brian?

 7         A.      No.     Because the truck was in the way.                I

 8    couldn't see up over the windshield.

 9         Q.      All right.

10         A.      Like literally, when we got up close, I

11    think I told the officers to get me out.                I am like

12    "I'm done."        Like, "You guys go ahead and pull me,

13    take me somewhere else."            And that is when they

14    finally pulled me out of the back of the BearCat and

15    put me in the squad car.

16         Q.      Okay.     Has any officer approached you to

17    interview you since that time?

18         A.      Well, they interviewed me right after the

19    incident.

20         Q.      Okay.

21         A.      And then I think I talked to Dave or Dale

22    with public affairs --

23         Q.      With the --

24         A.      -- briefly.

25         Q.      -- City of Eugene maybe?


                                 ccreporting.com
                                                                     Exhibit 5
                                                                 Page 56 of 60
     Case 6:17-cv-00424-MC   Document 44-5 Filed 11/13/18    Page 57 of 60
                              James Antonini
                                                                                  56


 1         A.      I think so.      Correct.

 2         Q.      How long ago was that?

 3         A.      It wasn't a formal interview.              It was --

 4    it has been a year and a half or more.

 5         Q.      Okay.     All right.      Have you reviewed the

 6    statement that you gave the cops?

 7         A.      I don't want to listen to it.              Yeah.    I

 8    tried, but I am like I don't -- yeah.                 I am --

 9         Q.      All right.

10         A.      Yeah.

11         Q.      Did you go to Brian's memorial?

12         A.      Yes.

13         Q.      Tell me what your feelings were for Brian.

14    How did you consider him?

15         A.      Do I have to?

16         Q.      Well, no, you don't have to.

17         A.      I don't want to talk about it.

18         Q.      Okay.     All right.

19         A.      He was my best friend.          That is all I am

20    going to say.

21         Q.      Do you miss him?

22         A.      Of course.      Yeah.

23         Q.      I appreciate your time.          Thank you very

24    much.

25         A.      Yeah.     Thank you.      Thank you for being


                               ccreporting.com
                                                                      Exhibit 5
                                                                  Page 57 of 60
     Case 6:17-cv-00424-MC   Document 44-5 Filed 11/13/18   Page 58 of 60
                              James Antonini
                                                                                 57


 1    kind.    No problem.

 2                      MR. FRANZ:      I don't have any more

 3    questions.     Thanks for taking time off.

 4                      THE WITNESS:       No problem.       Thanks for

 5    seeing me.

 6                      (The deposition was concluded at

 7                       12:15 p.m.)

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                               ccreporting.com
                                                                     Exhibit 5
                                                                 Page 58 of 60
     Case 6:17-cv-00424-MC   Document 44-5 Filed 11/13/18   Page 59 of 60
                              James Antonini
                                                                                 58


 1    State of Oregon         )
                              )          ss.
 2    County of Lane          )

 3         I, Christine Oljace, CSR-RPR, a Certified

 4    Shorthand Reporter for the State of Oregon, certify

 5    that the witness was sworn and the transcript is a

 6    true record of the testimony given by the witness;

 7    that at said time and place I reported by stenotype

 8    all testimony and other oral proceedings had in the

 9    foregoing matter; that the foregoing transcript

10    consisting of 57 pages contains a full, true and

11    correct transcript of said proceedings reported by

12    me to the best of my ability on said date.

13         If any of the parties or the witness requested

14    review of the transcript at the time of the

15    proceedings, correction pages are attached.

16         IN WITNESS WHEREOF, I have set my hand this 27th

17    day of June 2018, in the City of Eugene, County of

18    Lane, State of Oregon.

19

20

21


22    Christine Oljace, CSR-RPR

23    CSR No. 05-0397

24    Expiration Date:        September 30, 2018

25


                                  ccreporting.com
                                                                     Exhibit 5
                                                                 Page 59 of 60
                                        Case 6:17-cv-00424-MC   Document 44-5 Filed 11/13/18   Page 60 of 60
                                                                 James Antonini
                                                                                                                    59


                                    1    James Antonini

                                    2    McGowan vs. Stutesman

                                    3    June 13, 2018

                                    4

                                    5    PAGE/LINE.....................................CHANGE

                                    6    |___________________________________________________

                                    7    |___________________________________________________

                                    8    |___________________________________________________

                                    9    |___________________________________________________

                                   10    |___________________________________________________

                                   11    |___________________________________________________

                                   12    |___________________________________________________

                                   13    |___________________________________________________

                                   14    |___________________________________________________

                                   15    |___________________________________________________

                                   16    |___________________________________________________

                                   17

                                   18          I declare under penalty of perjury that the 57

                                   19    pages referenced above are true and correct except

                                   20    for such corrections as noted.             Executed this ......

                                   21    day of ................. 2018.

                                   22               |..............................|

                                   23                 James Antonini

                                   24

                                   25


                                                                  ccreporting.com
                                                                                                        Exhibit 5
                                                                                                    Page 60 of 60
Powered by TCPDF (www.tcpdf.org)
